Citation Nr: 1230705	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-24 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to service connection for a bilateral eye condition, to include chalazion of the right eyelid.  

When this case was initially before the Board in September 2007 and October 2009, the issue of whether new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid, was remanded for further development.  When this case was returned to the Board in December 2010, the Board reopened the Veteran's claim of entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid, and remanded it for further development.  

In July 2007 and July 2010, the Veteran presented testimony before two different Veterans Law Judges as to the issue of entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid.  Transcripts of both hearings are of record.  

[The issue of entitlement to service connection for a cervical spine disability, claimed as a neck disorder, variously diagnosed, will be addressed in a separate, but concurrently issued, Board decision.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  

Specifically, the Board finds that on remand, the Veteran should be afforded another hearing before a Veterans Law Judge at the RO.  In making this determination, the Board notes that the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Moreover, the law provides that an appeal may be assigned to an individual Veterans Law Judge, or to a panel of not less than three Veterans Law Judges.  38 U.S.C.A. § 7102(a) (West 2002); see also 38 C.F.R. § 19.2(b) (2011).  As such, when two hearings have been held by different Veterans Law Judges concerning the same issue, the Board must assign a third Veterans Law Judge to decide that issue.  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2011).  In this case, as noted above, the Veteran presented testimony regarding a bilateral eye disability, to include chalazion of the right eyelid, at both his July 2007 and July 2010 Board hearings.  See July 2007 Board hearing Tr. at 2-10, 15-16; July 2010 Board hearing Tr. 2-4, 14-16.  As such, this issue must be reviewed and signed by a panel of three Veterans Law Judges, including the Veterans Law Judges who presided over his July 2007 and July 2010 Board hearings.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).   

Significantly, in Arneson v. Shinseki, 24 Vet. App. 379, 385-86 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant be provided with the opportunity to present testimony at a hearing before all three Veterans Law Judges who will ultimately decide his appeal.  See also 38 U.S.C.A. §§ 7102, 7107 (West 2002); 38 C.F.R. § 20.707 (2011).  Accordingly, consistent with the Court's holding in Arneson, in September 2011, the Veteran was sent a letter notifying him that he is entitled to the opportunity to present testimony at a hearing before a third Veterans Law Judge who will be assigned to the panel to decide his appeal as to the issue of entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid.  Thereafter, in October 2011, the Veteran responded that he wishes to appear at a hearing at his local RO before a third Veterans Law Judge regarding this issue.  Therefore, in order to ensure full compliance with the due process requirements, this case must be remanded for the RO to schedule the Veteran for another hearing before a third Veterans Law Judge as to the issue of entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2011); see also Arneson v. Shinseki, 24 Vet. App. at 385-86.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge as to the issue of entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid, as requested by the Veteran.  All correspondence pertaining to this matter should be associated with the claims file.  

Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

